DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to communications filed 04/29/2022.  Claims 1-4, 6, 9-22 are pending.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
Regarding arguments for Claims 9-12, the applicant argues that  persons having ordinary skill in the art would understand the subject matter.
In response to the arguments, the examiner respectfully disagrees.  The language of claims 9-12 and also 20-21 are unclear.  There are multiple instance of among an angle.  The language of the claims should be reviewed and amended for clarity.

Applicant's arguments filed 04/29/2022 have been fully considered but they are moot due to new grounds of rejection.

Regarding Claim 1, the applicant argues that Aoi that the Aoi fails to suggest the elements.
In response to the arguments, the examiner respectfully disagrees. Aoi discloses state of detection unit comprises 10an irradiation unit configured to irradiate the driver with a reference point (Page 4, paragraph 0075), and a recognition unit configured to recognize the reference point and a part of an eyeball of the driver wherein the irradiation unit and the recognition unit are disposed in a vehicle body vertical direction in the first line-of-sight detection unit (Page 4, paragraph 0075, 0076, Page 8, paragraph 0120, 0121, Page 7, paragraph 0119, Figure 3).  	Aoi discloses the two state detection units (a camera 20 or two or more cameras 20 when referring to the camera in paragraph 0076) but does not explicitly indicate in paragraph 0075 if the camera 20 is one camera or two or more cameras.  Aoi disclosing the camera 20 includes light irradiating part and control part (Page 4, paragraph 0075).  Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  Dias discloses the first state detection unit is disposed along an extending direction of a front pillar of the vehicle (Figure 1, front pillar 3-2), and the second state detection unit is disposed along a supporting part adjacent to an edge of a display  (Figure 1, 3-1, 9 – adjacent to an edge of a display) which is configured to display information to the driver and which is disposed between the driver's seat and a passenger seat of the vehicle in the vehicle width direction 	 (Page 5, paragraph 0100, Page 6-7, paragraph 0112, Figure 1, 3-1, 3-2, Page 5, paragraph 0102).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 9-12, 15 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9-12 are vague and unclear in describing how the angles are formed.  Please clarify the language. 
Claim 9 recites among an angle formed of a first line…., a first angle in front in a vehicle.  The language is unclear how among an angle, a first angle.
Claim 11 recites “a second angle …, among an angle…. and a third angle  among an angle…”   Claim 11 depends on claim 9 which includes among an angle.  It is unclear if the same angle is the angle for among an angle for the first, second and third angles.  The claim language is unclear. 
Claim 12 recites “a second angle …, among an angle…. and a third angle  among an angle…”  Claim 12 depends on claim 9 which includes among an angle.  It is unclear if the same angle is the angle for among an angle for the first, second and third angles.  The claim language is unclear. 

Claim 15 is unclear as it recites an irradiation unit and recognition unit.  There is an irradiation unit and recognition unit in claim 1 and claim 15 depends form claim 2 which depends from claim 1.  It is unclear if these are the same elements or different elements.

Claim 20 recites “regarding a first line connecting a center …a center of a set surface….and a second line…., a second angle …among an angle…. and a third angle  among an angle…”  There is a second angle and a third angle but no first angle.   It is unclear if the same angle is the angle for among an angle for the second and third angles.  The claim language is unclear. 
Claim 21 recites “regarding a first line connecting a center …a center of a set surface….and a second line…., a second angle …among an angle…. and a third angle  among an angle…”  There is a second angle and a third angle but no first angle.   It is unclear if the same angle is the angle for among an angle for the second and third angles.  The claim language is unclear. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi et al (US 2019/0147269 and hereafter referred to as “Aoi”) in view of Dias et al (US 2017/0120749 and hereafter referred to as “Dias”).
Regarding Claim 1, Aoi discloses a driver state detection device comprising:
 at least two state detection units that include a first state detection unit and a 5second state detection unit that detect a state of a driver of a vehicle (Page 4, paragraph 0076, 0078, 0079 – two cameras).
	Wherein the state detection unit can be disposed at positions between which the driver is interposed in a vehicle width direction (Page 4, paragraph 0077, mounted on i.e. steering wheel, center of a dashboard),
 	Wherein the positions are disposed in front of a rear end of a driver’s seat (Page 4, paragraph 0077).
	Aoi discloses the two state detection units (a camera 20 or two or more cameras 20 when referring to the camera in paragraph 0076) but does not explicitly indicate in paragraph 0077 if the camera 20 is one camera or two or more cameras. Aoi disclosing the camera 20 is disposed in multiple positions (Page 4, paragraph 0077).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to explicitly disclose wherein the first state detection unit and the second state detection unit are disposed at positions between which the driver is interposed in a vehicle width direction and the first state detection unit and the second state detection unit are disposed in 10front of a rear end of a driver's seat in order to allow for wide stereo baseline.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  

Moreover, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  
Aoi discloses state of detection unit comprises 10an irradiation unit configured to irradiate the driver with a reference point (Page 4, paragraph 0075), and a recognition unit configured to recognize the reference point and a part of an eyeball of the driver wherein the irradiation unit and the recognition unit are disposed in a vehicle body vertical direction in the first line-of-sight detection unit (Page 4, paragraph 0075, 0076, Page 8, paragraph 0120, 0121, Page 7, paragraph 0119, Figure 3).  
	Aoi discloses the two state detection units (a camera 20 or two or more cameras 20 when referring to the camera in paragraph 0076) but does not explicitly indicate in paragraph 0075 if the camera 20 is one camera or two or more cameras.  Aoi disclosing the camera 20 includes light irradiating part and control part (Page 4, paragraph 0075).  
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to explicitly disclose each of the at least two state of detection units comprises 10an irradiation unit and recognition unit in order to allow for wide stereo baseline.  Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
	Aoi discloses the recognition unit and the irradiation unit of the first state detection unit and the recognition unit and the irradiation unit of the second state detection unit are disposed in the vehicle but does not explicitly disclose front pillar and edge of display.
	Dias discloses the first state detection unit is disposed along an extending direction of a front pillar of the vehicle (Figure 1, front pillar 3-2), and the second state detection unit is disposed along a supporting part adjacent to an edge of a display  (Figure 1, 3-1, 9 – adjacent to an edge of a display) which is configured to display information to the driver and which is disposed between the driver's seat and a passenger seat of the vehicle in the vehicle width direction 	 (Page 5, paragraph 0100, Page 6-7, paragraph 0112, Figure 1, 3-1, 3-2, Page 5, paragraph 0102).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to include missing limitations as taught by Dias in order to provide improved control of the vehicle (Page 1, paragraph 0003) as disclosed by Dias.

Regarding Claim 2, Aoi and Dias disclose all the limitations of Claim 1. Aoi discloses wherein the state detection units are at least two line-of-sight detection units that include a first line-of-sight detection unit and a second line-of-sight detection unit that 15detect a line-of-sight direction of the driver (Page 13, paragraph 0197, Page 4, paragraph 0076-0079).  
Regarding Claim 3, Aoi and Dias disclose all the limitations of Claim 2. Aoi discloses wherein the first line-of-sight detection unit and the second line-of-sight detection unit (Page 4, paragraph 0076) and discloses the camera can be disposed in front of a steering wheel (Page 4, paragraph 0077).  Aoi discloses a camera or two or more cameras when referring to the camera in paragraph 0076 but does not explicitly indicate in paragraph 0077 if the camera is one camera or two or more cameras when describing the positions a camera can be disposed.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to explicitly disclose wherein the first state detection unit and the second state detection unit are disposed at positions between which the driver is interposed in a vehicle width direction, and the first state detection unit and the second state detection unit are disposed in 10front of a rear end of a driver's seat in order to allow for wide stereo baseline. Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  Moreover, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  
Regarding Claim 4, Aoi and Dias disclose all the limitations of Claim 2. Aoi discloses determining the line-of-sight direction of the driver based on a detection result of the line-of-sight detection unit (Page 2, paragraph 0034, Page 8-9, paragraph 0127, 0134, Page 11, paragraph 0158-0159, Figure 3, 12d).  
	Regarding Claim 15, Aoi discloses all the limitations of Claim 2. Aoi discloses wherein each of the at least two line-of-sight detection units (Page 4, paragraph 0076), Aoi discloses state of detection unit comprises 10an irradiation unit configured to irradiate the driver with a reference point (Page 4, paragraph 0075), and a recognition unit configured to recognize the reference point and a part of an eyeball of the driver wherein the irradiation unit and the recognition unit are disposed in a vehicle body vertical direction in the first line-of-sight detection unit (Page 8, paragraph 0120, 0121, Page 7, paragraph 0119, Figure 3).  
	Aoi discloses the two state detection units (a camera 20 or two or more cameras 20 when referring to the camera in paragraph 0076) but does not explicitly indicate in paragraph 0075 if the camera 20 is one camera or two or more cameras.  Aoi disclosing the camera 20 includes light irradiating part and control part (Page 4, paragraph 0075).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to explicitly disclose each of the at least two state of detection units comprises 10an irradiation unit and recognition unit in order to allow for wide stereo baseline.  Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  

Moreover, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  
Regarding Claim 16, Aoi and Dias disclose all the limitations of Claim 15.  Aoi discloses that the state detection unit has the irradiation unit and the recognition unit and that there are two state detection units (paragraph 0075-0077).  See rejection of Claim 15 Aoi discloses the two state detection units (a camera 20 or two or more cameras 20 when referring to the camera in paragraph 0076) but does not explicitly indicate in paragraph 0077 if the camera 20 is one camera or two or more cameras. Aoi disclosing the camera 20 is disposed in multiple positions (Page 4, paragraph 0077).  See rejection of claim 1.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to explicitly disclose wherein the irradiation unit and the recognition unit are disposed in the vehicle width direction in the second line-of-sight detection unit in order to allow for wide stereo baseline.  
Furthermore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to modify the Aoi to include wherein the irradiation unit and the recognition unit are disposed in the vehicle width direction in the second line-of-sight detection unit, since the rearrangement of parts as the position will not change the operation of the device. See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
20 Regarding Claim 17, Aoi and Dias disclose all the limitations of Claim 15. Aoi discloses that the state detection unit has the irradiation unit and the recognition unit and that there are two state detection units (paragraph 0075-0077).  See rejection of clam 15. Aoi discloses the two state detection units (a camera 20 or two or more cameras 20 when referring to the camera in paragraph 0076) but does not explicitly indicate in paragraph 0077 if the camera 20 is one camera or two or more cameras. Aoi disclosing the camera 20 is disposed in multiple positions (Page 4, paragraph 0077).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to explicitly disclose the irradiation unit and the recognition unit are disposed in the vehicle body vertical direction in the second line-of-sight detection unit in order to allow for wide stereo baseline.  
Furthermore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to modify the Aoi to include irradiation unit and the recognition unit are disposed in the vehicle body vertical direction in the second line-of-sight detection unit, since the rearrangement of parts as the position will not change the operation of the device. See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
20 Regarding Claim 18, Aoi discloses all the limitations of Claim 15. Aoi discloses that the state detection unit has the irradiation unit and the recognition unit and that there are two state detection units (paragraph 0075-0077).  See rejection of clam 15 for the single reference 103 rejection for both cameras to include parts. Aoi does not disclose wherein the recognition unit of the first line-of-sight detection unit and the34 recognition unit of the second line-of-sight detection unit are disposed to be offset in the vehicle body vertical direction.  Aoi does disclose that the camera can be on the steering wheel, mirror, center of dashboard and see above claim 1 rejection for the positions limitation.  Therefore, the different heights of the cameras would include different positions of the recognition unit (offset).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to explicitly disclose the positions of the state detection units in order to allow for wide stereo baseline.  
Furthermore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to modify the Aoi to include the recognition unit of the first line-of-sight detection unit and the34 recognition unit of the second line-of-sight detection unit are disposed to be offset in the vehicle body vertical direction, since the rearrangement of parts as the position will not change the operation of the device. See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Regarding Claim 19, Aoi and Dias disclose all the limitations of Claim 15. Aoi discloses 5wherein the recognition unit of the first line-of-sight detection unit and the recognition unit of the second line-of-sight detection unit are disposed at different positions and can be on the mirror.  Aoi does not explicitly disclose that the units are between an upper end and a lower end of a mirror in the vehicle body vertical direction.
For further clarification see Aoi  (different heights - paragraph 0075-0077). Furthermore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to modify the Aoi to include wherein the irradiation unit and the recognition unit are disposed in the vehicle width direction in the second line-of-sight detection unit, since the rearrangement of parts as the position will not change the operation of the device. See MPEP 2144.04, VI, C. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).


Claims 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi in view of Dias, as applied to claim 2 above further in view of  Schutera et al (US 2019/0359169 and hereafter referred to as “Schutera”).
Regarding Claim 6, Aoi and Dias disclose all the limitations of Claim 2.  Aoi discloses the vehicle comprises a driver's seat on which the driver is seated (paragraph 0104, 0179). Aoi does not explicitly disclose remaining limitations.  Schutera discloses wherein the vehicle comprises a driver's seat on which the driver is seated (Figure 1, S1, seat), and a passenger seat disposed on a side of the driver's seat (Figure 1, S2, seat), and the second line-of-sight detection unit is disposed at a position closer to the passenger seat side than a steering wheel in the vehicle width direction (Figure 1, Cam 2).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to include missing limitations as taught by Schutera in order to increase safety of the vehicle and reduce the loads to the occupants (Page 1, paragraph 0010) as disclosed by Schutera.
Regarding Claim 13, Aoi and Dias disclose all the limitations of Claim 2. Aoi discloses wherein the first line-of-sight detection unit and the second line-of-sight detection unit (page 4, paragraph 0076).  Aoi does not explicitly disclose the first line-of-sight detection unit and the second line-of-sight detection unit are disposed to be offset in a vehicle body longitudinal direction.   Schutera discloses the first line-of-sight detection unit and the second line-of-sight detection unit are disposed to be offset in a vehicle body longitudinal direction (Figure 1).    Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to include missing limitations as taught by Schutera in order to increase safety of the vehicle and reduce the loads to the occupants (Page 1, paragraph 0010) as disclosed by Schutera.
Regarding Claim 14, Aoi and Dias disclose all the limitations of Claim 6. A oi discloses the second line-of-sight detection unit is disposed at a position closer to the 5driver side in the vehicle width direction (see rejection of claim 1 above, positions of camera includes steering wheel, mirror, center of dashboard.  Schutera discloses a passenger seat airbag that is deployed at a predetermined timing is disposed in front of the passenger seat in a vehicle body longitudinal direction (Page 5, paragraph 0063).  See motivation above.  Therefore, the combination of Aoi which includes multiple positions of the cameras with Schutera’s airbags meets the limitations the second line-of-sight detection unit is disposed at a position closer to the 5driver side than an outermost end of the passenger seat airbag in a deployed state in the vehicle width direction.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi in view of Dias, as applied to claim 2 above further in view of  Nagai (US 2016/0171319).
Regarding Claim 9, Aoi and Dias disclose all the limitations of Claim 2. Aoi is silent on the limitations. Dias discloses wherein among an angle formed of a first line connecting a center of the first line-of- sight detection unit and a viewpoint position of the driver and a second line connecting a center of the second line-of-sight detection unit and the viewpoint position in a top view, a first angle in the front in a vehicle body longitudinal direction (Figure 3).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to include missing limitations as taught by Dias in order to provide improved control of the vehicle (Page 1, paragraph 0003) as disclosed by Dias. The combination 5is silent on the angle equal to or less than 70O.  Nagai discloses the angel is between 0 and 180O (Page 2, paragraph 0039). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify the combination to include missing limitations as taught by Nagai in order to reduce accidents (Page 1, paragraph 0005) as disclosed by Nagai. 
The combination 5is silent on the angle equal to or less than 70O but is included in the overlapping range.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have angles equal to less than 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 10, Aoi, Dias and Nagai discloses all the limitations of Claim 9. The combination 5is silent on the angle equal to or less than 60O.  Nagai discloses the angel is between 0 and 180O (Page 2, paragraph 0039). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify the combination to include missing limitations as taught by Nagai in order to reduce accidents (Page 1, paragraph 0005) as disclosed by Nagai.  
The combination 5is silent on the angle equal to or less than 60O but is included in the overlapping range.  have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have angles equal to less than 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aoi in view of Kim (US 2018/0304806).
Regarding Claim 22, Aoi discloses a driver state detection device comprising:
 at least two state detection units that include a first state detection unit and a 5second state detection unit that are disposed inside a vehicle that detect a state of a driver of a vehicle (Page 4, paragraph 0076, 0078, 0079 – two cameras).
	Wherein the state detection unit can be disposed at positions between which the driver is interposed in a vehicle width direction (Page 4, paragraph 0077, mounted on i.e. steering wheel, center of a dashboard),
 	Wherein the positions are disposed in front of a rear end of a driver’s seat (Page 4, paragraph 0077).
Aoi discloses the two state detection units (a camera 20 or two or more cameras 20 when referring to the camera in paragraph 0076) but does not explicitly indicate in paragraph 0077 if the camera 20 is one camera or two or more cameras.  Aoi disclosing the camera 20 is disposed in multiple positions (Page 4, paragraph 0077).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to explicitly disclose wherein the first state detection unit and the second state detection unit are disposed at positions between which the driver is interposed in a vehicle width direction and the first state detection unit and the second state detection unit are disposed in 10front of a rear end of a driver's seat in order to allow for wide stereo baseline.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  

Moreover, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  
Aoi disclosing the camera 20 is disposed in multiple positions (Page 4, paragraph 0077), each of the first state detection unit and the second state detection unit comprises a recognition unit configured to recognize the driver, wherein the recognition unit represents a camera (Page 4, paragraph 0075, 0076, Page 8, paragraph 0120, 0121, Page 7, paragraph 0119, Figure 3).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to explicitly disclose each of the at least two state of detection units comprises 10an irradiation unit and recognition unit in order to allow for wide stereo baseline.  Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  

Aoi discloses wherein the recognition unit of the first line-of-sight detection unit and the recognition unit of the second line-of-sight detection unit are disposed at different positions in the car and can be in different positions as it can be on the pillar, the dashboard (different heights) and can be on the mirror (paragraph 0075-0077).  Aoi does not explicitly first state detection unit and the second state detection unit are disposed between an upper end and a lower end of a side mirror of the vehicle in a vehicle body vertical direction.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to explicitly disclose wherein first state detection unit and the second state detection unit are disposed between an upper end and a lower end of a side mirror of the vehicle in a vehicle body vertical direction.  
Furthermore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to modify the Aoi to include wherein the irradiation unit and the recognition unit are disposed in the vehicle width direction in the second line-of-sight detection unit, since the rearrangement of parts as the position will not change the operation of the device. See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Aoi does not explicitly disclose the offset.  
Kim discloses the first state detection unit and the recognition unit of the second state detection unit are disposed so as to be offset with each other in the vehicle body vertical direction (paragraph 0041, Figure 1, the camera a and c are offset).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention modify Aoi to include missing limitations as taught by Kim in order to detect drowsiness driving (Page 1, paragraph 0005) as disclosed by Kim.

	Allowable Subject Matter
Claim 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



July 2, 2022